Electronically Filed
                                                                        Supreme Court
                                                                        SCMF-12-0000538
                                                                        13-MAY-2013
                                                                        04:04 PM



                                NO. SCIVIF-12-0000538 


               IN THE SUPREME COURT OF THE STATE OF HAWAI'I 




                              In the Matter of the 

                 FEBRUARY 2013 EXAMINATION FOR ADMISSION 

                    TO THE BAR OF THE STATE OF HAWAI'I 





              NOTICE OF PASSING THE HAWAI'I BAR EXAMINATION 



             The applicants listed below are hereby notified that each has passed the

February 2013 Hawai'i examination for admission to the Bar of the State of Hawai'i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai'i

(RSCH):

Randall Winston Bew Albright                      Matthew David Dickerson
Masayo Kimoto Allen                               Carroll Dean Dortch
Andrew Singer Borrok                              Peter James Eicker
Bradley Leon Bradshaw                             Farrah Amr EI- Shawarby
Rita-Marie Angelic Brady                          Elizabeth Ann Escobar
John Andrew Brannon                               Jason Howard Fieman
Celene Shi-Ling Chan                              Paul John Finch
Adam Ryan Chang                                   Linnea Kaleinaniokekai Forsythe
Randy Scott Keoni Justo Compton                   Stephen Lawrence Frye
Jeanine Orinza Cornwell                           lVIonette Agudo Galario
Mary Coppinger Cutler                             Michelle Lea Garfinkle
Cynthia Beth Davidson                             Catherine Elizabeth Gibson
Todd Jeo Meyer Dickenson                          Daniel Edward Goodrich
Sara Connery Hill                                     David Finn Pressly
Jason Wallace Takeo Hirata                            Maila Margarita Manuel Rivad
Austin Lauren Hsu                                     Candra Shanelle Rivers
Kimberly Anne Aiko Ishimoto                           Ryan Kyle Rodoni
Angela Kiyo Hagiwara Jacso                            Brett Christopher Rowan
Richard Walter Jankowski                              Fred Joseph Seco, Jr.
John Wesley Pohai Kealoha Kelly                       Kristen Catherine Spees
Annie Marie Kopplin                                   Gary Lee Stanley, Jr.
Bernice Loretta Carter Krause                         Robert Lee Stone
Ashley Kristina Vitin Labasan                         Lori-Ann Yoshiko Mei Ling Sun
Jeremy Lakin                                          Raymond Tze-Yi Sung
Lance Paul Larsen, Jr.                                Aitofele Benjamin Sunia
Erin Naomi Lau                                        Daylan Kealii Yoshikazu Takahasl-li
Justin Chun Lee                                       Bryce Riki Tanaka
Nicholas John Lezak                                   Darren Lynn Thompson
Constance Susan Manos Martin                          Melissa Timoshchik
Melissa Toshiko Marushige                             Justin Yi-Da Tsai
William Francis McCullough                            Mari Lynn Tsukayama
Tiare Mari Nakata                                     Derek Andrew Turbin
Daniel Joseph O'Meara                                 Phatchara Udomsin
Aliza Roseann Hiroko Onuma                            Brianne Alyson Ullman
Mericia Nieves Palma Elmore                           Alicia Jean Vagts
August John Petropulos                                Kristie Marie Wrigglesworth
David Michael Plona                                   Eric Yau.
Jeremy Ira Pollack                                    Eileen Christina lorc



                Each applicant is reminded that, until he or she has met all other

requirements as set forth in RSCH Rule 1.3, and has been admitted to practice law by

the Supreme Court of Hawai'i, that applicant may not engage in the practice of law in

this jurisdiction.

                DATED: Honolulu, Hawai'i, May 13, 2013.

                                    BOARD OF EXAMINERS:

                                    By:    /s/ Rochelle R. Hasuko

                                           Its Secretary


                                             -2­